Name: Commission Regulation (EEC) No 1321/93 of 28 May 1993 closing an invitation to tender for the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/94 Official Journal of the European Communities 29 . 5 . 93 COMMISSION REGULATION (EEC) No 1321/93 of 28 May 1993 closing an invitation to tender for the supply of various consignments of cereals as food aid HAS ADOPTED THIS REGULATION Article 1 For lots A, B, C, E, F and G of the Annex I to Regulation (EEC) No 1134/93 the invitation to tender is closed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 1 134/93 (3), the Commission issued an invitation to tender for the supply of 15 987 tonnes of cereals as food aid ; whereas the conditions of the supply, as regards lots A, B, C, E, F and G should be reviewed and the invitation to tender for these lots should consequently be closed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p . 6 . 0 OJ No L 115, 11 . 5 . 1993, p . 5.